DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 
Examiner’s Comment
Claims 21-40 are allowable over the prior art of record for the reasons stated on pp 8-11 of the Applicant’s Arguments/Remarks filed on 02/17/2022.  An updated search was conducted and no prior art was discovered to read on the claims.
Therefore, Claims 21-40 are allowed.

Prior Art:
US PGPub 2002/0028656 Yemini teaches that a Node maintains a list of all the labels its neighbors have sent to it. For each entry from a neighbor, a Node may create a new label for itself, by pre-pending the received label to the beginning of said entry. Each label obtained in such a manner may be interpreted as a path to the root Node, [0034].  Also, see [0070] for local label space of a node.  However, Yemini does not teach on the details as recited in the independent claims for encoding an element of an explicit path tree using a node identifier and a local label included in the header of the packet.  
  
US Patent 7,881,279 Ooms teaches a packet header for a data packet which includes a routing information field for containing at least one local node identifier data which identifies one or more nodes through which the data packet is intended to be transported, Abstract.  However, Yemini does not teach on the details as recited in the independent claims for encoding an element of an explicit path tree using a node identifier and a local label included in the header of the packet.
  
US PGPub 2021/0250288 (Li) teaches on a segment routing device which receives a first packet from a first network that includes a segment list. The segment routing device encapsulates a second packet header for the first packet to form a second packet which includes a plurality of second-type identifiers, Abstract.  Li teaches encoding the element of an explicit path tree with local labels within the header of the packet.  However, Li does not teach on encoding the element of an explicit path tree with local labels and a node identifier within the header of the packet as recited in the independent claims.  

US PGPub 2021/0359942 (Previdi) teaches segment routing information of a packet by identifying a next element in the segment list using a next segment identifier, and creating an updated packet, where the creating comprises updating the destination address to include a segment identifier (SID) of the next element, and updating the next SID to correspond with a second element in segment list, Abstract.  Previdi teaches on encoding the explicit path tree (segment labels) within a header.  However, Previdi does not teach on encoding with a unique node identifier and with local labels, from the local label space of the particular node as recited in the independent Claims.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454    

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454